 1   QUILL & ARROW, LLP
 2
     Kevin Y. Jacobson (SBN 320532)
     kjacobson@quillarrowlaw.com
 3   10900 Wilshire Blvd., Suite 300
     Los Angeles, CA 90024
 4
     Attorneys for Plaintiffs,
 5
     MARIA FRAGA AND
     PAUL FRAGA
 6

 7
                                    UNITED STATES DISTRICT COURT
 8
                                   EASTERN DISTRICT OF CALIFORNIA
 9
     MARIA FRAGA, an individual,                       Case No.: 2:20-cv-01756-MCE-AC
10
     and PAUL FRAGA, an individual,
                                                       (Removed from Sacramento County Superior
11
                     Plaintiff,                        Court, Case No. 34-2020-00281882)
12
             vs.                                        ORDER OF DISMISSAL
13
     FCA US LLC, a Delaware Limited Liability
     Company, and DOES 1 through 10, inclusive,
14
                     Defendants.
15

16

17           Based on the stipulation of the parties, and good cause appearing therefore, the
18   stipulation is approved. The entire action, including all claims and counterclaims stated herein
19   against all parties, is hereby ORDERED dismissed with prejudice, each side to bear its own costs
20
     and attorney’s fees. The matter having now been concluded in its entirety, the Clerk of Court is
21
     directed to close the file.
22

23           IT IS SO ORDERED.

24   Dated: May 19, 2021
25

26

27

28




                                                     1
                                             ORDER OF DISMISSAL
